Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 11/11/2020 has been entered.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pokorney, US Patent Application Publication No. 20160071143, and further in view of Parameshwara et al. (Parameshwara), US Patent Application Publication No. US 2019/0026814A1.

Regarding Claim 1, Pokorney teaches:
In a web experience augmentation digital medium environment, a method implemented by at least one computing device (Pokorney, Abstract, paragraph [0044], disclose a method for providing a customized webpage), the method comprising:
receiving, from a computing device, a request for a first webpage that a user navigated to during a web browsing session (Pokorney, Fig. B4, paragraphs [0044]-[0045], [0079]-[0082], show and disclose receiving, from a client device associated with a user, a request for a first webpage (paragraphs [0044], [0079]) that the user navigates through a web site (paragraph [0082]), which is similar or equivalent to receiving, from a computing device, a request for a first webpage that a user navigated to during a web browsing session);
obtaining the first webpage (Pokorney, Fig. B4, paragraphs [0044]-[0045], [0079]-[0082], show and disclose receiving the first web page);
obtaining both local content preferences for the user and global content preferences, the local content preferences including a navigation path through multiple webpages that the user has taken during the web browsing session (Pokomey, Fig. B4, paragraphs [0044]-[0045], [0061], [0065]-[0071], [0079]-[0082], show and disclose monitoring/capturing the user’s navigation paths (local content preferences) through a website which includes webpages (paragraphs [0061], [0065], [0082]) and the user input/activity from the server (global content preferences) (paragraphs [0068]-[0071], [0080]), which is similar or equivalent to obtaining both local content preferences for the user and global content preferences, the local content preferences including a navigation path through multiple webpages that the user has taken during the web browsing session);
identifying, based on the local content preferences and the global content preferences, one of multiple plausible pieces of augmentation data (Pokorney, Fig. B4, paragraphs [0061], [0065]-[0071], [0079]-[0082], [0139]-[0145], show and disclose identifying, based on the user’s navigation paths (local content preferences) through a website (paragraphs [0061], [0065], [0082]) and the user input/activity from the server (global content preferences) (paragraphs [0068]-[0071], [0080]), augmented content (paragraph [0139]) or possible types of webpage modification (paragraph [0140]), which is similar or equivalent to identifying, based on the local content preferences and the global content preferences, one of multiple plausible pieces of augmentation data);
modifying the first webpage to include as augmentation data the identified one of the multiple plausible pieces of augmentation data, resulting in a modified webpage
(Pokomey, Fig. B4, paragraphs [0079]-[0080], [0139]-[0145], show and disclose modifying the first webpage to include as augmented content (paragraph [0139]) or possible types of webpage modification (paragraph [0140]) into a modified webpage (paragraphs [0080], [0139]), which is similar or equivalent to modifying the first webpage to include as augmentation data the identified one of the multiple plausible pieces of augmentation data, resulting in a modified webpage); and
causing the modified webpage to be communicated to the computing device in place of the first webpage (Pokomey, Fig. B4, paragraphs [0079]-[0080], [0139]-[0145], show and disclose forwarding/providing the modified webpage to the client device in place of the first webpage (paragraphs [0080], [0139]), which is similar or equivalent to causing the modified webpage to be communicated to the computing device in place of the first webpage).

Pokorney, however, does not disclose the global content preferences including, for each of the multiple webpages in navigation path, webpage analytics from multiple users that accessed the webpage.
In the same field of endeavor, Parameshwara discloses a system, method, and computer-readable medium for monitoring access to a website by a user across a plurality of visits to the website, identifying an intent of a user for each of the plurality of visits to the website, and modifying the website for each of the plurality of visits to website based upon the intent of the user (Abstract and paragraph [0008]).  Parameshwara further discloses a website may be defined as a collection of related web pages (paragraph [0024]). Parameshwara further discloses in Figure 2 and paragraph [0025]: a website customization environment comprises a plurality of users 202 such as user A, user B, user C access a website executing on a web server 205, and the website is customized via the website customization system based upon an intent of the user 202 accessing the web site.  Parameshwara further discloses monitoring user interactions (local content preferences) with a website and storing information regarding the user interactions with the website (paragraph [0027]).  Parameshwara further discloses the data capture operation is performed using a data tool such as the Adobe Site Catalyst data tool or the Google analytics data tool (paragraph [0028]). Parameshwara further discloses the website customization system 118 identifies raw input variables, which include navigational method variables, navigational type variables, duration variables, product category variables and visitor profile variables, and these are considered as local content preferences (paragraph [0029]).  Parameshwara further discloses the website customization system 18 uses machine learning techniques when creating the clusters of visitor intents (global content preferences), wherein intents are formed by clustering visits by combining visits (multiple users) with similar behavior into groups (paragraphs [0030], [0033], [0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Pokorney to include the global content preferences including, for each of the multiple webpages in navigation path, webpage analytics from multiple users that accessed the webpage, as taught by Parameshwara, for the purpose of providing customizing a web page for a user based on the user’s profile and other users’ profiles that access the web page.
 
Regarding Claim 2, the rejection of Claim 1 is incorporated and furthermore Pokorney teaches the augmentation data comprising a second webpage (Pokorney, Fig. B4, paragraphs [0080], [0139], show and disclose augmented content comprising a second webpage/modified webpage, which is similar or equivalent to the augmentation data comprising a second webpage).

Regarding Claim 3, the rejection of Claim 1 is incorporated and furthermore Pokorney teaches the global content preferences including, for each of the multiple webpages in the navigation path, webpage analytics from during the web browsing session and webpage analytics from the multiple users that accessed the webpage (Pokomey, Fig. B4, paragraphs [0080], [0139], show and disclose the user input/activity from the server (global content preferences); paragraphs [0068]-[0071], [0080]) comprising analyzed the user’s behavior/activity on the website which includes webpages (paragraph s [0080], [0115]) including user’s navigation paths (local content preferences) through the website (paragraphs [0061], [0065], [0082], [0089]), which is similar or equivalent to the global content preferences comprising webpage analytics for each of the multiple webpages in the navigation path; Also see Parameshwara, paragraphs [0024]-[0025], [0027]-[0030], [0033],[0036]).

Regarding Claim 4, the rejection of Claim 1 is incorporated and furthermore Pokorney teaches further comprising generating a content representation for the navigation path based on the multiple webpages in the navigation path, and the identifying being based on the content representation for the navigation path (Pokorney, Fig. A3, paragraphs [0061] ,[0115], [0137]-[0139], show and disclose developing a behavioral portrait (content representation) (paragraph [0065]) based on navigational attributes of the user including user navigating through categories in a stepwise fashion (paragraphs [0082], [0089]), navigation selections of the webpages in the navigation path (paragraph [0115]), and the identifying being based on the behavioral portrait (content representation) for the navigation path (paragraph [0115]), which is similar or equivalent to generating a content representation for the navigation path based on the multiple webpages in the navigation path, and the identifying being based on the content representation for the navigation path).

Regarding Claim 5, the rejection of Claim 4 is incorporated and furthermore Pokorney teaches further comprising generating an analytics representation for the navigation path based on the analytics of the multiple webpages in the navigation path, and the identifying being based on the analytics representation for the navigation path (Pokorney, Pokorney, Fig. B4, paragraphs [0080]-[0082], [0089], [0115], [0139], show and disclose an analyzer analyzes information concerning the user’s behavior/activity on the website which includes webpages (paragraph s [0080], [0115]) including user’s navigation paths (local content preferences) through the website (paragraphs [0061], [0065], [0082], [0089]), which is similar or equivalent to generating an analytics representation for the navigation path based on the analytics of the multiple webpages in the navigation path, and the identifying being based on the analytics representation for the navigation path).

Regarding Claim 6, the rejection of Claim 5 is incorporated and furthermore Pokorney teaches the generating the content representation for the navigation path comprising generating the content representation using a first long-short term memory network having as inputs representations of the multiple webpages in the navigation path and a representation of the first webpage, and the generating the analytics representation for the navigation path comprising generating the analytics representation using a second long-short term memory network having as inputs the analytics of the multiple webpages in the navigation path (Pokorney, Pokorney, Fig. B4, paragraphs [0080]-[0082], [0089], [0115], [0139], show and disclose the developing a behavioral portrait (content representation) (paragraph [0065]) for the navigation path comprising using a portrait engine which is based on a neural network (first long-short term memory network) (paragraph [0080]) (see (*) below), and the analyzing information concerning the user’s behavior/activity on the website which includes webpages (paragraph s [0080], [0115]) comprising using a portrait engine which is based on a neural network (first long-short term memory network) (paragraph [0080]) (see (*) below), which is similar or equivalent to the generating the content representation for the navigation path comprising generating the content representation using a first long-short term memory network, and the generating the analytics representation for the navigation path comprising generating the analytics representation using a second long-short term memory network; Also see Parameshwara, paragraphs [0024]-[0025], [0027]-[0030], [0033],[0036]).

(*) According to Applicant’s Specification, paragraph [0065], a long-short term memory network is a recurrent neural network that includes LSTM units that are formed of cells, input gates, output gates, and forget gates.

Regarding Claim 7, the rejection of Claim 6 is incorporated and furthermore Pokorney teaches further comprising:
generating, for each of the multiple plausible pieces of augmentation data, a data representation of the plausible piece of augmentation data (Pokomey, Fig. B4, paragraphs [0079]-[0080], [0139]-[0145], show and disclose generating augmented content (paragraph [0139]) or possible types of webpage modification (paragraph [0140]), which is similar or equivalent to modifying the first webpage to include as augmentation data the identified one of the multiple plausible pieces of augmentation data, resulting in a modified webpage);

determining, for each of the multiple plausible pieces of augmentation data, a value based on the content representation for the navigation path, the analytics representation for the navigation path, the data representation for the plausible piece of augmentation data, and data analytics for the plausible piece of augmentation data (Pokomey, Fig. B4, paragraphs [0079]-[0080], [0139]-[0145], show and disclose determining a score based on the behavioral portrait (content representation) (paragraph [0065]) for the navigation path, the analyzed information concerning the user’s behavior/activity on the website including user’s navigation paths (local content preferences) (paragraphs [0061], [0065], [0082], [0089]), the augmented content (paragraph [0139]) or possible types of webpage modification (paragraph [0140]), which is similar or equivalent to determining a value based on the content representation for the navigation path, the analytics representation for the navigation path, the data representation for the plausible piece of augmentation data, and data analytics for the plausible piece of augmentation data); and
the identifying comprising selecting one of the multiple plausible pieces of augmentation data having the highest value as the augmentation data (Pokomey, Fig.
B4, paragraphs [0061], [0099]-[0100], show and disclose the identifying comprising selection of “top 10” items (paragraph [0061]) of the possible types of webpage modification (paragraph [0140]), which is similar or equivalent to the identifying comprising selecting one of the multiple plausible pieces of augmentation data having the highest value as the augmentation data).

Regarding Claim 8, the rejection of Claim 1 is incorporated and furthermore Pokorney teaches the modifying the first webpage to include the augmentation data comprising replacing content on the first webpage with the augmentation data (Pokomey, Fig. D3, paragraphs [0139]-[0145], [0159], show and disclose the modifying the first webpage to include the augmented content comprising adding or replacing content on the first webpage with the augmentation data (paragraphs [0139], [0159]), which is similar or equivalent to the modifying the first webpage to include the augmentation data comprising replacing content on the first webpage with the augmentation data).

Regarding Claim 9, the rejection of Claim 1 is incorporated and furthermore Pokorney teaches the identifying comprising identifying as the augmentation data a webpage that is likely to extend the web experience and keep the user on a same website as hosts the first webpage (Pokorney, paragraphs [0080], [0082], disclose the identifying and assembling of the augmented content into a modified webpage (paragraphs [0080], [0139]) which is forwarded to the client device on the same hosted server of the first webpage (paragraph [0080]), which is similar or equivalent to the identifying comprising identifying as the augmentation data a webpage that is likely to extend the web experience and keep the user on a same website as hosts the first webpage).

Regarding Claims 10-11, these are computing device claims which are corresponding to the method Claims 1-2. Therefore, they are rationally rejected for the same reason as the method Claims 1-2.

Regarding Claim 12, the rejection of Claim 10 is incorporated and furthermore Pokorney teaches the global content preferences including webpage analytics for the augmentation data as well as multiple additional pieces of augmentation data 
(Pokomey, Fig. B4, paragraphs [0045], [0080], [0115], [0139], [0045])show and disclose the user input/activity from the server (global content preferences) (paragraphs [0068]-[0071], [0080]) comprising analyzed the user’s behavior/activity on the website which includes webpages (paragraph s [0080], [0115]) including user’s navigation paths (local content preferences) through the website (paragraphs [0061], [0065], [0082], [0089]) and dynamically update the behavioral portrait as additional user input becomes available (paragraph [0045]) for the augmented content (paragraph [0139]), which is similar or equivalent to the global content preferences including webpage analytics for the augmentation data as well as multiple additional pieces of augmentation data).

Regarding Claims 13-16, these are computing device claims which are corresponding to the method Claims 4-7. Therefore, they are rationally rejected for the same reason as the method Claims 4-7.

24. Regarding Claims 17-20, these are system claims which are corresponding to the method Claims 1-2 and 8-9. Therefore, they are rationally rejected for the same reason as the method Claims 1-2 and 8-9.

Response to Arguments
Applicant’s arguments and amendments filed on 11/11/2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., the global content preferences including, for each of the multiple webpages in navigation path, webpage analytics from multiple users that accessed the webpage) to the claims which significantly affected the scope thereof.  Please see the rejection with new cited prior Parameshwara.

The § 112 rejection of claims 17 and 20 are hereby withdrawn because Applicant pointed out “augmentation data prediction module 208” in Figure 2 for supporting “means for identifying” as recited in claims 17 and 20.


Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177